
	

114 HR 4544 IH: Energy Sovereignty Act
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4544
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Perry introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To repeal section 115 of the Clean Air Act.
	
	
 1.Short titleThis Act may be cited as the Energy Sovereignty Act. 2.Repeal (a)In generalSection 115 of the Clean Air Act (42 U.S.C. 7415) is repealed.
 (b)Conforming amendmentSection 110(a)(2)(D)(ii) of the Clean Air Act (42 U.S.C. 7410(a)(2)(D)(ii)) is amended by striking sections 126 and 115 (relating to interstate and international pollution abatement) and inserting section 126 (relating to interstate pollution abatement).  